The improvements made by the landlord in this case, albeit by requirement of law, added benefit and value to the apartments and the landlord was admittedly entitled to an appropriate increase in rent as compensation for the improvements made. The applicable rule of the rent commission is to amortize the cost of the improvements over a ten-year period. The landlord asserts that the total cost of the alterations was close to $10,000. The State Rent Administrator did not test this figure or examine into the actual cost, but *1128awarded slight increases which would be inadequate if the cost of the alterations was as alleged. There does not appear to be any rational basis for the increases allowed. Without some consideration of the items of expense involved and some finding with respect thereto by the Rent Administrator, we are unable to see that the Rent Administrator acted in accordance with law and his own regulations. Order unanimously reversed, with $20 costs and disbursements to the appellants, and the matter remitted to the State Rent Administrator for further consideration and the required determination. Settle order on notice. Concur —Peck, P. J., Cohn, Callahan, Bastow and Botein, JJ.